Plaintiff claims $3,350,000 for his alleged wrongful conviction and incarceration and for his release from Walpole Federal Penitentiary. Plaintiff alleges that he remains a prisoner due to no fault of his own but rather due to the neglect and failure to act by certain unidentified agents, judges, justices, and other officers of the United States upon his requests for a writ of habeas corpus. Our jurisdiction in such matters is limited by 28 U.S.C. §§ 1495, 2513. These two sections must be read together. Plaintiff has not made the showing required by these sections of the law. Plainly, plaintiff has failed to state a claim upon which relief can be granted by this court which lacks jurisdiction over the subject matter of this claim. Vincin v. United States, 199 Ct. Cl. 762, 468 F.2d 930 (1972).
it is therefore ordered that defendant’s motion to dismiss be and it is granted. The petition is dismissed.
Plaintiffs motion for rehearing was denied October 26, 1979.